Citation Nr: 0114259	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  95-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from January to May 1961 
and from June to October 1966.  His claims come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for drug and 
alcohol abuse will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue concerning service connection for PTSD has been 
obtained, and no further development is necessary to comply 
with the Veterans Claims Assistance Act of 2000.

2.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service, and 
his alleged stressor concerning a grenade explosion at Fort 
Leonard Wood in 1961 has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he currently suffers from PTSD as a 
result of a racially motivated incident in 1961 when a 
grenade exploded in a crowd of servicemen.  Shortly after 
this incident, the veteran disclosed to his sergeant that he 
was only sixteen years old and that his induction was based 
on fraud.  He alleges that this incident was so terrifying 
that he started experiencing urinary incontinence (bed 
wetting) until the age of 18 or 19, and that he currently 
experiences flashbacks and intrusive thoughts. 

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because the claim was pending on the date of 
enactment of the new law.  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been informed 
by a Statement of the Case issued in June 1995, as well as 
several Supplemental Statements of the Case, of the evidence 
needed to prove his claim of entitlement to service 
connection for PTSD.  The notification requirement has 
therefore been satisfied even though the RO did not have an 
opportunity to apply the specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran underwent a VA psychiatric examination 
in July 1994, and the RO has obtained all relevant VA 
inpatient and outpatient treatment records.  As will be 
discussed, the RO also made numerous attempts to verify the 
veteran's claimed in-service stressor by contacting several 
agencies responsible for maintaining military records.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  Finally, the veteran appeared at a 
scheduled hearing at the RO on December 6, 2000, where he 
indicated that he had no further evidence or testimony to 
present in support of his claim. 

Under these circumstances, VA has done everything reasonably 
possible to assist the veteran, and a remand would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  As such, 
further development and further expending of VA's resources 
is not warranted.  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               
§ 3.303(a).  Service connection for PTSD requires the 
following three elements: [1] medical evidence establishing a 
diagnosis of the disorder; [2] credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
[3] a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

III.  Discussion

The record shows that he veteran fraudulently entered service 
in January 1961 at the age of fifteen by telling military 
personnel that he was eighteen years old.  He claims that he 
currently suffers from PTSD as a result of an incident in 
1961 while stationed at Fort Leonard Wood, Missouri.  
According to the veteran, on the day before graduating from 
basic training, rumors were circulating that Charlie Company 
was going to execute a sneak attack on Delta Company, both of 
which belonged to the 3rd Battalion.  That same night a fight 
broke out between the two companies.  The fighting began in 
the barracks and moved into the streets.  He explained that a 
grenade exploded after approximately 10 minutes of fighting.  
Although the veteran never mentioned if anyone was injured, 
he said he was standing approximately twenty feet from the 
explosion.  He said he ran back to his barracks and urinated 
his pants because he was so frightened.  He then disclosed 
his true age to his sergeant after being threatened with a 
court marshal.  

The veteran's service medical records make no reference to 
any psychiatric problems.  A March 1961 entry notes that the 
veteran was being discharged from the Army because he was 
untrainable after disclosing that he was 16 years old.  At a 
separation examination in April 1961, shortly after the 
alleged grenade incident, the veteran denied any history of 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory, nervous trouble of any sort, and bed 
wetting.  

In November 1993, the veteran filed a claim of entitlement to 
service connection for PTSD.  At a VA psychiatric examination 
in July 1994, the veteran stated that he began experiencing 
urinary incontinence shortly after the incident involving the 
grenade explosion in 1961.  He also reported that he 
developed a substance abuse problem and began experiencing 
nightmares and intrusive thoughts involving the grenade 
incident.  Following a mental status examination, the 
examiner concluded with diagnoses of PTSD, noncombat, but 
service related; dysthymia; and substance abuse disorder. 

The veteran was hospitalized by VA on five separate occasions 
throughout 1993 and 1994 for psychiatric problems, which 
primarily involved substance abuse.  When hospitalized in 
November 1993, the Axis I diagnoses were alcohol dependence, 
cocaine dependence, and opiate dependence.  He was readmitted 
in November 1993 for substance abuse, at which time it was 
noted that he had a history of being a "con man", and had 
continued to behave as such in the alcohol rehabilitation 
unit.  The Axis I diagnosis was rehabilitation for substance 
dependence, including heroin, cocaine and alcohol.  In April 
1994, the veteran was admitted for diagnoses involving 
angina, drug and alcohol abuse and GI bleeding.  When 
admitted in September 1994, the diagnoses included substance-
induced mood disorder and polysubstance dependence (severe), 
while PTSD was to be ruled out.  In December 1994, he was 
admitted for treatment of diabetes mellitus; other diagnoses 
listed but not treated included substance abuse and PTSD.

The veteran also received VA outpatient treatment from 1993 
to 1995 for PTSD and polysubstance abuse.  Of particular 
relevance, a March 1994 entry noted the veteran's history 
concerning the alleged traumatic incident in service, but 
indicated that the veteran's symptoms may be related to 
substance abuse (cocaine).  An August 1994 entry contained 
diagnoses of polysubstance abuse and a personality disorder, 
but noted that no signs or symptoms of PTSD were present.  In 
November 1994, a clinician noted that the veteran appeared to 
have difficulties related to a severe personality disorder, 
namely an antisocial personality disorder with paranoid and 
borderline features, and that the possibility of malingering 
could not be ruled out.  The clinician further stated that 
the veteran did not appear to meet the criteria for PTSD, and 
opined that he had used this diagnosis for secondary gain.  
Nevertheless, several treatment records do contain diagnosis 
of PTSD, noting that the veteran was seen on a regular basis 
at the PTSD outpatient treatment clinic. 

The Board observes that it is unclear whether the veteran's 
symptoms can be attributed to a diagnosis of PTSD.  On the 
one hand, a VA examiner in July 1994 provided a diagnosis of 
PTSD after recording the veteran's history concerning the 
alleged grenade incident.  The veteran also received 
treatment at a PTSD treatment clinic from 1993 to 1994.  On 
the other hand, a VA hospitalization report described the 
veteran as a con man, while VA outpatient treatment records 
indicated that he may be malingering for secondary gain and 
that no signs or symptoms of PTSD were present.  
Nevertheless, even assuming, without deciding, for discussion 
purposes that the veteran does suffer from PTSD as a result 
of service, the veteran is still required to present credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f).  In this case, 
no such evidence has been provided.

In an attempt to verify the alleged 1961 incident involving a 
grenade explosion at Fort Leonard Wood, in September 1994 the 
RO sent the veteran's stressor information to the U.S Army & 
Joint Services Environmental Support Group (ESG), currently 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In a November 1994 letter, ESG 
responded that it had contacted the 3rd Training Brigade and 
the Military Police at Fort Leonard Wood but that no records 
dating back to 1961 were available.  ESG then suggested that 
Morning Reports be obtained from the National Archives and 
Records Administration (NARA). 

The National Personnel Records Center responded that there 
were no records for the veteran for the period of April 1 to 
April 30, 1961.  A Morning Report dated May 5, 1961 notes 
that the veteran was released from military control 
(minority) on May 5, 1961, but makes no mention of the 
alleged incident involving the fight between Delta Company 
and Charlie Company.  A June 1998 report from the National 
Personnel Records Center resulted in additional Morning 
Reports from Company C of the 3rd Training Regiment at Fort 
Leonard Wood.  Again, however, none of these reports contains 
any evidence or information regarding the alleged incident at 
issue.

Based on the available evidence of record, the Board finds 
that none of the foregoing evidence verifies the veteran's 
claimed inservice stressor.  In the absence of confirmation 
of a stressful incident which supports a diagnosis of PTSD, 
the diagnoses of PTSD contained in the record is not 
supported by a verified stressor.  "Just because a physician 
or other health care professional accepted the veteran's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
that the BVA was required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
"The BVA [is] not bound to accept the appellant's 
uncorroborated account of his Vietnam experiences...."  
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. 
App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).  Thus, the appeal must be denied.


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

The veteran has filed a claim of entitlement to service 
connection for drug and alcohol abuse.  In particular, he 
claims that he began drinking and using drugs to excess 
either in service or shortly thereafter as a result of the 
alleged grenade incident.  He also set forth the theory that 
his drug and alcohol abuse is secondary to his PTSD.  The 
Board notes, however, that additional development is required 
as a matter of law before it can adjudicate this claim.  See 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000).

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In Barela v. West, 11 Vet. App. 280 
(1998), the Court, interpreting 38 U.S.C.A. § 1110, held that 
while compensation may not be paid for any disability 
resulting from alcohol abuse, the plain language of the 
statute does not preclude awarding service connection for 
alcohol abuse.  The Court determined that compensation is 
just one of the benefits under title 38 which could flow from 
a determination that a disability is service connected. 

In Allen v. Principi, (Fed. Cir. Feb. 2, 2001), the United 
States Court of Appeals for the Federal Circuit essentially 
overruled Barela.  In Allen, it was held that 38 U.S.C.A. 
§ 1110 precludes compensation only in two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities that result from primary alcohol abuse.  The 
Court defined "primary" as an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.  Thus, Allen sets forth the rule of law that § 1110 
does not preclude a claimant from receiving compensation for 
an alcohol or drug-related disability secondary to a service-
connected disability.  

The Board points out that the rule articulated in Allen does 
not apply to the veteran's case.  Although the veteran has 
presented the theory that his drug and alcohol abuse is 
related to PTSD, which he claims is a service-connected 
disability, service connection for PTSD has been denied by 
virtue of this decision.  Therefore, compensation for drug 
and alcohol abuse is not available. 

Nevertheless, although the veteran may not receive 
compensation, service connection for drug and alcohol abuse 
is still available under 38 U.S.C.A. § 1110.  See Barela, 11 
Vet. App. at 280.  The record documents the veteran's history 
of chronic drug and alcohol abuse dating back to service.  
However, no medical opinion of record confirms the veteran's 
history.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that evidence which is simply a history recorded by 
a medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical evidence 
of the required nexus).  Under these circumstances, the Board 
finds that the veteran should be afforded a VA psychiatric 
examination to determine the etiology and approximate date of 
onset of his drug and alcohol abuse.  




Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the etiology and approximate 
date of onset of his alcohol and drug 
abuse.  The claims folder, including a 
copy of this remand, should be provided 
to the examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
drug and alcohol abuse is related to 
either of his periods of service from 
January to May 1961 and from June to 
October 1966.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for drug and alcohol 
abuse.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



